                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA

                                           )
Chelsea D. Boykin, Ex Rel: by; Ali, Abqurrah                  C/A No. 3:18-599-TLW-PJG
Munazzah sui juris All Rights Reserved de  )
jure,                                      )
                              Plaintiff,   )
v.                                         )                             ORDER
                                           )
Wells Fargo Bank N.A.; Timothy J. Sloan;   )
Stephen W. Sanger; Elizabeth A. Duke; John )
D. Baker,                                  )
                            Defendants.    )
_____________________________________ )

         This is a civil action filed by pro se plaintiff. Under Local Civil Rule 73.02(B)(2) (D.S.C.),
pretrial proceedings in this action have been referred to the assigned United States Magistrate Judge.
On August 14, 2018, the court issued an order authorizing issuance and service of process on
Defendant Wells Fargo Bank N.A. (ECF No. 26.) In that order, under the heading “Construction
of the Pleading,” the court, following initial screening pursuant to applicable law, listed the claims
it construed as raised by the Plaintiff in the Complaint.

        Counsel has now entered an appearance for one or more named defendants. The court directs
each legal representative entering an appearance in this matter on behalf of any defendant to certify
that the court’s order authorizing service of process has been received and that the Plaintiff’s claims
as construed by the court have been reviewed by completing the “Defendant’s Certification” below
and filing it with the court within seven (7) days from the date of this order. If any party disagrees
with the court’s construction of the Plaintiff’s claims, he or she may file an appropriate motion with
the court within seven (7) days from the date of this order.

       IT IS SO ORDERED.

                                                       s/Paige J. Gossett
October 3, 2018                                        Paige J. Gossett
Columbia, South Carolina                               UNITED STATES MAGISTRATE JUDGE

                                     Defendant’s Certification

       I, _______________________________ (print name), hereby certify that I have received the
order authorizing issuance and service of process in this case and have reviewed the court’s
construction of the pleading.
                                                            ___________________________
                                                                  Signature of party or legal representative

                                                                   ___________________________
                                                                                                       Date



                                             Page 1 of 1
